DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 3, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
As previously explicitly stated both on page 2 of the Quayle action of January 7, 2022 and on page 5 of the same action, “air conditioning simplified”, if that is the document submitted, has been provided with such poor image quality that the examiner cannot even determine whether or not the correct reference has been supplied. Furthermore, resubmission of the same illegible scan does not make the examiner able to read the document.
Additionally, although it appears an attempt has been made to provide a copy of the Quiet Cool website cited, large segments appear to be solid black boxes, and therefore it also appears that a complete copy has not been supplied.
Therefore, these two documents have been lined through, and have not been considered. All other listed references have been considered.
Allowable Subject Matter
Claims 1, 7, 8, 13-16, 26, and 27-3 allowed.
The combination of a push notification regarding operation of the whole house fan, which is sent if and only if the whole house fan is not already operating but current operating conditions are within parameters, with all other recited elements of the claim, is neither suggested nor disclosed by the prior art of record.
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 8 that the references discussed on page 2 of the Office Action have been resubmitted. 
Although it is true the applicant has resubmitted the references in question, the resubmission of the same illegible scan does not enable the examiner to read the reference. Therefore, the references which have been lined through have not been considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763